Cross appeals from a judgment of the Supreme Court, Westchester County, dated February 17, 1977, which, inter alia, declared (1) that Consolidated Edison Company, Inc., may properly terminate the electric service of Maria Rivera pursuant to subdivision 2 of section 15 of the Transportation Corporations Law, unless it is given payment of all past due bills owed by her and (2) that Maria Rivera is entitled to a grant of emergency assistance from the Westchester County Department of Social Services in the amount of all past due bills owed by her to the Consolidated Edison Company, Inc. Judgment affirmed, without costs or disbursements, upon the opinion of Mr. Justice Slifkin at Special Term. Cohalan, J. P., Margett, Damiani and Shapiro, JJ., concur. [89 Misc 2d 586.]